Appeal from a judgment of the Supreme Court, Erie County (M. William Boiler, A.J.), rendered March 15, 2013. The appeal was held by this Court by order entered February 13, 2015, the decision was reserved and the matter was remitted to Supreme Court, Erie County, for further proceedings (125 AD3d 1540 [2015]).
Now, upon reading and filing the stipulation of discontinuance signed by defendant on June 11, 2015, and by the attorneys for the parties on June 11 and July 6, 2015,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation.
Present — Scudder, P.J., Smith, Carni and Lindley, JJ.